NUMBER 13-14-00052-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                           IN RE ROBERT MICHELENA


                       On Petition for Writ of Mandamus
                       and Motion for Temporary Relief.


                                        ORDER

               Before Justices Rodriguez, Garza, and Perkes
                             Per Curiam Order

      Relator, Robert Michelena, filed a petition for writ of mandamus and motion for

temporary relief in the above cause on January 23, 2014. By order issued the following

day, this Court requested that Monica Michelena, the real party in interest, file a

response to the petition for writ of mandamus on or before the expiration of the business

day on January 31, 2014 and ordered the relator’s motion for temporary relief to be

carried with the case pending further order of the Court.

      The real party in interest has now filed a motion for extension of time to file her

response to the petition for writ of mandamus. The real party seeks an extension of
thirty days to file her response. We GRANT the real party’s motion for extension of time

to file her response. Her response is now due on March 3, 2014.

       By the motion for temporary relief, which was previously carried with the case,

the relator sought to stay the underlying proceedings, including the trial of this cause,

scheduled to commence on February 10, 2014. In light of the real party’s extension of

time to file her response, the Court is of the opinion that the motion for temporary relief

should be granted. Accordingly, we GRANT the relator’s motion for temporary relief

and order the trial court proceedings stayed pending further order of this Court. See

TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief

is effective until the case is finally decided.”).

       IT IS SO ORDERED.


                                                               PER CURIAM


Delivered and filed the 3rd
day of February, 2014.




                                                     2